UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1622



AMINATA DIENG,

                 Petitioner,

           v.


MICHAEL B. MUKASEY, United States Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 26, 2008                     Decided:   July 7, 2008


Before WILLIAMS, Chief Judge, TRAXLER, Circuit Judge, and David C.
NORTON, Chief United States District Judge for the District of
South Carolina, sitting by designation.


Petition denied by unpublished per curiam opinion.


ARGUED: Kell Enow, ENOW & PATCHA, Silver Spring, Maryland, for
Petitioner. Andrew B. Insenga, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.    ON BRIEF: Peter D. Keisler, Assistant Attorney
General, Civil Division, M. Jocelyn Lopez Wright, Assistant
Director, Lindsay L. Chichester, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Aminata Dieng, a native and citizen of Senegal, petitions for

review of a final order of the Board of Immigration Appeals (“BIA”)

affirming the immigration judge’s (“IJ”) denial of her applications

for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”), as well as the denial of her

minor son’s derivative claims. For the reasons set forth below, we

deny the petition for review.



                                   I.

     Dieng and her minor son are natives and citizens of Senegal.

Dieng entered the United States on February 17, 2003, using a

Senegalese passport belonging to another person and an American

visa issued in someone else’s name. Her son entered the United

States   shortly   thereafter.   The       Immigration   and   Naturalization

Service initiated removal proceedings against Dieng and her son on

January 20, 2004, on grounds they had entered the United States

without a valid visa or other entry document. Dieng concedes she

and her son entered the United States without a valid visa or other

entry document as alleged in the notices of removal. Removal

proceedings were held before the IJ, who denied her applications.

The BIA affirmed the IJ’s decision by summary order.

     As an initial matter, it is undisputed on appeal that Dieng

was subjected to female genital mutilation (“FGM”) in Senegal. At


                                       2
the removal proceeding, Dieng testified that her parents ordered

FGM to be performed on her when she was five years old. She also

explained that FGM was and continues to be a common practice in

Senegal, and that it is prevalent among members of the Toucouleur

tribe, of which she is a member. The IJ, apparently crediting that

testimony and other documentary evidence, found that Dieng suffered

FGM as a child and therefore demonstrated past persecution. The

government does not challenge that finding.

     Dieng grounded her asylum claim on two separate arguments.

First, Dieng asserted that she held a well-founded fear of future

persecution because, if removed to Senegal, she would object to FGM

being performed on her alleged daughter, who is still in Senegal.

That objection, she argued, would result in physical abuse by her

purported husband, who also still resides in Senegal. Second, Dieng

claimed that she personally endured past persecution in the form of

FGM, which automatically gives rise to a presumption that she holds

a   well-founded   fear    of   future       persecution.     In   requesting

withholding of removal, Dieng claimed the severity of her past

persecution   (i.e.,      FGM   and       domestic   abuse)    warranted    a

discretionary grant of asylum. Finally, as to her application for

protection under the CAT, Dieng apparently claimed that she would

likely be “tortured” because her husband would abuse her and local

police authorities would, based on their past unwillingness to

intervene, acquiesce in that abuse.


                                      3
                                   A.

       In her application and in testimony before the IJ, Dieng

summarized her life in Senegal and the circumstances that brought

her to the United States. She generally explained that women in her

tribe were expected to be subordinate to the men and that all girls

were circumcised at a young age. She recalled that her parents had

FGM performed on her when she was five years old.

       Dieng testified that, in 1995, her parents arranged for her to

marry Malick Talla, who already had at least two other wives.1

Dieng objected to the marriage, which resulted in her parents

beating her severely. She eventually acquiesced to the marriage,

and allegedly had two children with Talla—her son, who was born in

1997, and a daughter, who was born in 2000 and still lives in

Senegal.2   Dieng   testified   that       Talla   was   physically   abusive,

beating her whenever she refused to have sexual intercourse with

him.


       1
      There are inconsistencies in the record as to the number of
other wives Talla had. Dieng testified before the IJ that he had
two other wives (making her the third wife). (J.A. 60, 78-79.)
However, she earlier told the asylum officer that Talla already had
three wives when she married him, thus making her the fourth wife.
(S.J.A 19.)
       2
      Petitioner’s counsel raised at oral argument, apparently for
the first time in the course of these proceedings, the prospect
that Dieng has a second daughter, who was born in the United States
in 2006. After oral argument, petitioner moved to supplement the
record   with   the   second   daughter’s   Virginia-issued   birth
certificate. We denied the motion and, accordingly, do not rely on
the existence (or non-existence) of a native-born daughter to reach
our conclusions.

                                       4
     According to Dieng, Talla decided in May 2002 that FGM would

be performed on her daughter. Talla beat Dieng with a whip or belt

when she objected, and the physical abuse continued for as long as

she continued to object to the procedure. Dieng testified that,

although she sought assistance from local police on two occasions,

they were unwilling to help. After several months, Dieng fled with

her children to her friend Fama Sall’s home, and then later to the

home of Sall’s father. Dieng left for the United States on February

17, 2003, leaving her two children with Sall’s father in Senegal.

Shortly thereafter, her son came to the United States. According to

Dieng, Sall’s father is still sheltering her daughter.

     Among   the   various   documents   Dieng   submitted   with   her

application were a copy of her daughter’s birth certificate that

lists Malick Talla as the father and a copy of her son’s birth

certificate that lists “Le GrandBourre Louis” as the father. The

inconsistency concerning the identity of Mouhamed’s father would be

an important part of the IJ’s decision. Dieng also submitted the

statements of a Toucouleur “Excision Specialist” and others who

explained that all young Toucouleur girls undergo circumcision and

are forced to marry at a young age regardless of whether they

consent. A cousin and Sall provided statements corroborating the

circumstances of Dieng’s forced marriage to Talla.

     During cross-examination before the IJ, Dieng explained how

she entered the United States by using a Senegalese passport issued


                                  5
to Sall Aibibatou Talla, one of her husband’s other wives. Dieng

testified      that   she   obtained   the   passport   from    her    husband’s

unlocked briefcase while looking for jewelry that Talla took from

her. Dieng discarded the passport after her son arrived in the

United States.

     Counsel for the government questioned Dieng about the history

of her visits to the United States. Dieng testified that she first

visited the United States with her son in September 1999 but

subsequently returned to Senegal. Dieng said she did not seek

asylum at that time because she had no money and because her

husband’s      cousin   was    monitoring    her   actions.    Although   Dieng

testified that her son’s only entries into the United States

occurred in 1999 and in 2003, the government offered evidence that

her son had entered the country on at least three other occasions.

Dieng responded that her son may have traveled with her husband

without her knowledge.

     Other inconsistencies appeared in Dieng’s testimony regarding

her husband’s name and identity. Despite Dieng’s testimony that

Talla was the father of both of her children, her son’s birth

certificate identified “Le Grandbourre Louis” as the father and

listed   her    son’s   last    name   as   “Rebeiz.”   When   the    government

confronted Dieng with those inconsistencies, she testified that

Talla was also called Le GrandBourre Louis Rebeiz and that she only

neglected to mention that information earlier because she had not


                                        6
been asked. She also testified that her son sometimes went by the

name “Le GrandBourre Rebeiz.” The government produced evidence in

the form of an internet search that showed “Legrande Rebeiz”

residing at Dieng’s house in Virginia with the same phone number

that Dieng put on her application for asylum.

     The government sought further explanation of her daughter’s

current location and why Dieng left her in Senegal. Dieng explained

that she could not bring her daughter to the United States because

she lacked the required documentation to obtain a visa and that

trying   to   obtain   the   necessary   paperwork   would   generate

“suspicions” in Senegal. Dieng provided a copy of her daughter’s

birth certificate, but the translation from French was incomplete

and the document had been issued in November 2004—even though her

daughter was supposedly born in 2000. When asked about these

inconsistent dates, Dieng responded that she had received the copy

from a friend in Senegal only a few months before; however, Dieng

added that she had her daughter’s original birth certificate with

her in the United States—she just happened to leave it at home on

the day of the hearing.

     Dieng’s cousin, Ibrahim Ndiaye, testified on her behalf at the

removal proceeding. Ndiaye corroborated Dieng’s statements that

Talla abused her because of her opposition to subjecting her

daughter to FGM. Further, Ndiaye testified that Dieng said she went

to the police twice for help but that they refused to provide


                                  7
assistance. However, on cross-examination, Ndiaye did not know that

Dieng had two sisters, could not recall their names, and did not

know the name of Dieng’s mother. He also admitted that much of his

knowledge of Dieng’s circumstances was based solely on facts

relayed to him by Dieng.

                                              B.

      The IJ issued an oral order denying Dieng’s application. The

IJ    concluded        that        FGM   constitutes    “persecution”       under    the

applicable law and, as discussed above, found that Dieng suffered

FGM   as   a    child.       The    IJ   apparently    credited     State   Department

reports,       which       Dieng    offered   into    evidence,     stating   domestic

violence is common in Senegal, that women in Senegal are often

discriminated against, and-while FGM is not practiced by the

largest tribe in Senegal—“FGM is performed on girls of most other

ethnic groups.” (J.A. 28-29.)

      Other than Dieng’s testimony that she suffered FGM, the IJ

concluded the remainder of her testimony was not credible. He found

that “there are simply too many problems with the respondent’s

testimony . . . to find her credible.” (J.A. 30.) He specifically

referred to the inconsistencies surrounding the number of other

wives Talla had, her husband’s name, the name of her son’s father,

the name by which she calls her son, and her son’s multiple prior

visits to the United States. He also referred to the government’s

evidence       that    a    “Legrand      Rebeiz”    resides   at   Dieng’s   home    in


                                              8
Virginia.   The   IJ   found   all   of    her    explanations   refuting    the

discrepancies to be unconvincing, illogical, and unsupported by

corroborating evidence.

      The IJ also questioned the credibility of Dieng’s testimony

concerning Talla’s abusive and controlling nature. In particular,

he   doubted    Dieng’s   testimony       about   her   husband’s   abuse    and

controlling nature because, as the IJ stated, it did “not seem

logical” that he would allow her and their son to visit the United

States unaccompanied. (J.A. 31.) The IJ further questioned why

Dieng returned to Talla in Senegal after her 1999 trip to the

United States if he inflicted such severe abuse. Finally, he noted

that it did not seem plausible, given Dieng’s testimony that Talla

was so controlling and untrusting, that Talla would leave someone

else’s passport, their son’s passport, and their son’s birth

certificate where she could find them.

      The IJ noted at least three problems concerning Dieng’s

testimony as to her daughter. First, the IJ found that it was

“unusual” that Dieng would come to the United States with her son

and while she was pregnant with her daughter, but then return to

her “abusive, controlling husband in Senegal.” (J.A. 32.) Next, if

Dieng actually feared her daughter would subjected to FGM, the IJ

found it“unusual” for her to leave her daughter in Senegal where

Talla   could   find   her.    Id.   Those    statements    indicate   the   IJ




                                       9
discredited even the portions of Dieng’s testimony concerning her

purported daughter.

      Having discredited the bulk of Dieng’s testimony, the IJ

examined whether the evidence she submitted rehabilitated her

claims. First, he discounted her cousin’s testimony because he had

little personal knowledge of the events, receiving most of the

information second-hand from others. Second, the IJ found the birth

certificates were “suspect” because her daughter’s was issued in

2004 and was only partially translated, and her son’s contained an

unusual name for the father. The IJ concluded that the other

documentary evidence, specifically the statements of persons in

Senegal, were unreliable because those individuals were unavailable

for   cross-examination.   “Even    taken   cumulatively,   they   are

insufficient to overcome the difficulties in the respondent’s

testimony.” (J.A. 33.) Finally, the IJ “agree[d] with DHS counsel

that there is little reliable evidence of the existence of the

respondent’s daughter other than a copy of a birth certificate with

an incomplete translation from French.” (J.A. 32.)

      Because the IJ found that Dieng has been subjected to FGM, he

concluded that she had established past persecution. However, he

determined the government rebutted the presumption of a well-

founded fear of future persecution by demonstrating “fundamentally

changed personal circumstances.” (J.A. 33.) The IJ explained the

basis for that decision:


                                   10
      I find that the respondent’s decision to re-avail herself
      of the protection of Senegal and return to her husband in
      1999 when she was approximately 27 years old after she
      had allegedly been abused, and when she had her son with
      her and was pregnant with her daughter, constitutes a
      fundamental change in personal circumstances that
      eliminates the future fear of persecution on the basis of
      FGM.

(J.A. 33-34.) The IJ also refused to issue a discretionary grant of

asylum, concluding: (1) that the long period of time since she

underwent FGM and her return to Senegal in 1999 indicated that

asylum based on severity of past harm was not warranted; and (2)

that there was no credible evidence supporting a grant of asylum

based on serious harm if she returned to Senegal.

      The IJ went on to consider Dieng’s application for withholding

of   removal   and   for   protection   under   the   CAT.   He   denied   the

applications for withholding of removal because she failed to meet

the lower burden of proof required for asylum. As to the CAT, he

concluded that, even if the domestic violence women experience in

Senegal qualified as “torture,” Dieng failed to show a probability

that she would be subjected to such treatment by the Senegalese

government or with that government’s acquiescence. Accordingly, he

denied the application and ordered Dieng and her son’s removal to

Senegal.

      Dieng appealed to the BIA, which affirmed the IJ’s decision by

summary order on May 2, 2006. Dieng timely filed the instant

petition for review of the BIA’s order.



                                    11
                                      II.

     This Court has jurisdiction to review the BIA’s order pursuant

to 8 U.S.C. § 1252(a). When the BIA issues a summary opinion, the

IJ’s order becomes the sole basis for review. See Kattak v.

Ashcroft, 332 F.3d 250, 253 (4th Cir. 2003). We will uphold the

agency’s legal conclusions “unless manifestly contrary to law.” 8

U.S.C.    §   1252(b)(4)(C).    The       agency’s   findings   of    fact   “are

conclusive unless any reasonable adjudicator would be compelled to

conclude the contrary.” Id. § 1252(b)(4)(B).



                                      III.

     Dieng first argues the IJ predicated his decision on an

erroneous     adverse   credibility        determination.   Because     of   that

determination, the IJ chose not to consider the bulk of Dieng’s

testimony and denied her asylum application insofar as she claimed

a well-founded fear of future persecution unconnected to any past

persecution. As to her asylum claim based on past persecution,

Dieng    argues   the   IJ   erred   in    concluding   that    the   government

rebutted the presumption of a well–founded fear of persecution that

arose from her past subjection to FGM.

     Alternatively, Dieng contends that even if the government did

overcome the presumption, the IJ should have granted asylum for two

reasons. First, Dieng established a well-founded fear of future

persecution in that she would be physically abused because of her


                                          12
objection to her daughter’s threatened FGM procedure. Second, she

is entitled to a discretionary grant of asylum given the severity

of   her    past   persecution.   Finally,   Dieng   challenges    the   IJ’s

decision denying her applications for withholding of removal and

for protection under the CAT.

                                      A.

      The    applicant    generally    bears   the   burden   of    proving

eligibility for asylum. 8 C.F.R. § 1208.13(a); Naizgi v. Gonzales,

455 F.3d 484, 486 (4th Cir. 2006); Gandziami-Mickhou v. Gonzales,

445 F.3d 351, 353 (4th Cir. 2006). Under the Immigration and

Naturalization Act, an alien who qualifies as a “refugee” is

eligible for asylum. See 8 U.S.C. § 1158(b)(1)(A). The definition

of a “refugee” includes an alien who is unable or unwilling to

return to their country of citizenship “because of persecution or

a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or

political opinion.” Id. § 1101(a)(42)(A). “Persecution involves the

infliction or threat of death, torture, or injury to one’s person

or freedom, on account of one of the enumerated grounds.” Li v.

Gonzales, 405 F.3d 171, 177 (4th Cir. 2005) (internal quotations

omitted) (quoting Kondakova v. Ashcroft, 383 F.3d 792, 797 (8th

Cir. 2004)).

      Dieng sought asylum claiming that she had a well-founded fear

of future persecution. An applicant who seeks asylum based on a


                                      13
well-founded fear of future persecution “must show (1) that a

reasonable person in the circumstances would fear persecution; and

(2)   that    the    fear    has    ‘some      basis    in    the     reality    of    the

circumstances’ and is validated with ‘specific, concrete facts.’”

Huaman-Cornelio v. BIA, 979 F.2d 995, 999 (4th Cir. 1992) (quoting

M.A. v. INS, 899 F.2d 304, 311 (4th Cir. 1990) (en banc)). That

test has both a subjective and objective element: “a subjective

inquiry into what the applicant for asylum fears and an objective

finding of facts on which to base that fear.” Id. The subjective

element requires the applicant to demonstrate a “genuine fear of

persecution.” Chen v. United States INS, 195 F.3d 198, 201 (4th

Cir. 1999).

      The IJ’s decision on Dieng’s application for asylum, as well

as his resolution of the other issues in this case, is tied to the

adverse      credibility      determination           with    respect     to     Dieng’s

testimony. We defer to the agency’s credibility determinations if

supported by substantial evidence. Camara v. Aschroft, 378 F.3d

361, 367 (4th Cir. 2004). That is, the determinations must be

supported     by    “evidence      that   is    ‘reasonable,         substantial,      and

probative . . . on the record considered as a whole.’” Dankam v.

Gonzales,     495   F.3d    113,    120   (4th    Cir.       2007)    (alterations      in

original)     (quoting      INS    v.   Elias-Zacarias,         502    U.S.     478,   481

(1992)).     The    deference      afforded      to    the    agency’s    credibility

determinations “is not absolute,” meaning that, in addition to


                                          14
being supported by substantial evidence, the trier of fact must

offer “‘a specific, cogent reason’” for rejecting the witness’s

testimony. See id. at 120-21 (citing Camara, 378 F.3d at 367;

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)). An applicant’s

inconsistent statements or the presence of contradictory evidence

“qualify     as   cogent   reasons      that    could    support      an   adverse

credibility finding.” Id. at 121. We will not defer, however, to an

adverse     credibility    finding     that     is   grounded    on     the    IJ’s

speculation, conjecture, or unsupported personal opinion. Id.

      The    IJ    based    his       adverse    credibility       finding      on

inconsistencies in Dieng’s statements and unexplained discrepancies

between her statements and the documentary evidence, including: (1)

the number of wives Talla, her purported husband, had; (2) the

number of times her son had traveled to the United States without

her knowledge; (3) Talla allowing her to travel to the United

States with her son despite his alleged controlling and abusive

nature; (4) her husband’s name and the name of her son’s father,

who   was   identified     as   “Le    GrandBourre      Louis”   on    the    birth

certificate; (5) evidence that a person named “Legrand Rebeiz”

lived at her home in Virginia; and (6) the easy availability of her

son’s passport and birth certificate and a passport she could use

compared with the lack of access to similar information for her

alleged daughter.




                                        15
     We conclude the IJ’s adverse credibility determination was

based on substantial evidence and that the IJ offered “specific,

cogent reasons” for that finding. Dieng never explained why she

told the asylum officer that she was Talla’s fourth wife, but

testified at the removal proceedings that she was his third wife.

Dieng’s testimony that her husband allowed her and her son to

travel to the United States in 1999 was inconsistent with the

general picture she painted of him. Indeed, Dieng testified that,

before coming to the United States in 2003, she had to wait until

her husband went to mosque before fleeing and that her husband was

“very angry” and “looking for [her].” (J.A. 70.) Dieng’s apparent

easy access to her son’s important documentation and a passport she

could use also stand in sharp contrast to her general description

of Talla’s controlling nature.

     Dieng gave repeated statements in her written applications and

testimony that Malick Talla was the father of her two children.

However, her son’s birth certificate lists “Le GrandBourre Louis”

as the father and as Dieng’s husband. (J.A. 231.) She first

attempted to explain that the discrepancy as the result of a custom

whereby the name of the child’s grandfather is placed on the birth

certificate.   (J.A.   90.)   When   further   pressed   by   government’s

counsel and the IJ on the fact that the birth certificate expressly

refers   to   Le   GrandBourre   Louis    as   the   “father,”   she   then

explained–apparently for the first time–that Talla is also known as


                                     16
Le GrandBourre Louis. (J.A. 90-92.)               Government counsel also

questioned Dieng about an internet directory search that showed a

person by the name of Legrand Rebeiz lived at her address in

Virginia Beach, Virginia. Dieng stated that she had “no idea” why

such a name would be revealed on an internet directory search, but

Dieng’s    counsel   offered–without      providing    any    basis   for   his

statement–that her son also goes by the name of Legrand Rebeiz.

(J.A. 92-93.) The IJ found it highly unlikely that Dieng’s seven-

year-old son would be included in the search. Such a conclusion was

supported    by   substantial   evidence     given     that   Dieng   herself

testified that she had “no idea” why the search would reveal that

name–a statement that directly contradicts counsel’s contention

that it was her son’s alias. Dieng would presumably be more

familiar with her son’s names, nicknames, and aliases than her

counsel.

     These inconsistencies went to the core of Dieng’s asylum

claim. Dieng claimed a well-founded fear of future persecution on

grounds that she, if returned to Senegal, would object to FGM being

performed on her daughter. That objection would draw physical

retribution by her purported husband. Thus, her husband’s identity,

his history of abusing her, and his controlling nature lie at the

heart of her claim–making them more than just minor details.

     We    have   explained   the   effect   of   an   adverse   credibility

determination in asylum cases:


                                     17
     It is true that an unfavorable credibility determination
     is likely to be fatal to an asylum claim because often
     the applicant must establish a well-founded fear of
     persecution, which contains both subjective and objective
     components, and the subjective element cannot generally
     be proved other than through the applicant’s testimony.
     Thus, a determination that the applicant’s testimony is
     not credible will generally defeat the claim.

Camara,   378     F.3d    at    369    (internal    quotations    and    citations

omitted).   The    IJ’s    adverse         credibility   determination      made   it

substantially more difficult for Dieng to show a subjective fear of

persecution.      There        was    no    other   evidence     in   the    record

demonstrating that Dieng held such a subjective fear of future

persecution. Thus, the IJ did not err in denying Dieng’s asylum

claim to the extent it was grounded on a well-founded fear of

future persecution resulting from objections to her daughter’s

threatened circumcision.

                                            B.

     Although the IJ discredited nearly all of Dieng’s testimony,

he credited her testimony and supporting evidence showing that she

had undergone FGM as a child. As a result, the IJ concluded that

Dieng demonstrated that she had suffered from past persecution, a

conclusion the government does not dispute.3 Upon showing past



     3
      It is well-established in this circuit and other circuits
that FGM generally qualifies as “persecution” under the Immigration
and Naturalization Act. See Barry v. Gonzales, 445 F.3d 741, 745
(4th Cir. 2006); Mohammed v. Gonzales, 400 F.3d 785, 796, 797 n.16
(9th Cir. 2005); Niang v. Gonzales, 422 F.3d 1187, 1197, 1199-1200
(10th Cir. 2005); Abay v. Ashcroft, 368 F.3d 634, 638 (6th Cir.
2004); Abankway v. INS, 185 F.3d 18, 23-24 (2d Cir. 1999).

                                            18
persecution, the alien is presumed to have a well-founded fear of

future persecution. 8 C.F.R. § 1208.13(b)(1); Li, 405 F.3d at 176.

The government “may rebut this presumption by demonstrating by a

preponderance of the evidence . . . ‘a fundamental change in

circumstances such that the applicant no longer has a well-founded

fear of persecution.’” Essohou v. Gonzales, 471 F.3d 518, 520 (4th

Cir. 2006) (quoting 8 C.F.R. § 1203.13(b)(1)(i)(A)). Alternatively,

the government may rebut the presumption by showing “that the

applicant could avoid future persecution by internally relocating

to another part of the country and it would be reasonably possible

to do so.” Id. (citing 8 C.F.R. 1208.13(b)(1)(i)(B)).4

         The IJ concluded that Dieng’s return to Senegal in 1999 with

her son following her first visit to the United States “constitutes

a fundamental change in personal circumstances that eliminates the

future fear of persecution on the basis of FGM.” (J.A. 34.) The

evidence does not compel a contrary conclusion. The evidence was


     4
      The Ninth Circuit has applied a “continuing harm theory” in
asylum cases involving FGM. See Mohammed v. Gonzales, 400 F.3d 785,
796, 801 (9th Cir. 2005). The Ninth Circuit reasoned in Mohammed
that victims of FGM suffer from permanent, lasting effects that
“render[] a petitioner eligible for asylum, without more.” Id. at
799. Thus, under Mohammed, it would be impossible for the
government to rebut the presumption that arises because of past
persecution. See id. at 801. However, the ongoing harm theory has
no application in this case for two reasons. First, petitioner did
not rely on the theory to support her asylum claim in proceedings
before the agency nor does she rely on the theory in support of her
petition for review. Second, any application of the theory here
would likely be foreclosed by the BIA’s decision in In re A-T, 24
I & N Dec. 296, 299-301 (BIA 2007), which declined to adopt the
Ninth Circuit’s analysis in FGM cases.

                                  19
uncontroverted (and Dieng herself testified) that she and her son

entered the United States in 1999 and then returned to Senegal

approximately one month later. An alien’s interim return to her

country of citizenship can be evidence she does not hold a well-

founded fear of future persecution. See Karouni v. Gonzales, 399

F.3d 1163, 1175-76 (9th Cir. 2005); Ngarurih v. Ashcroft, 371 F.3d

182, 189-90 (4th Cir. 2004); Bereza v. INS, 115 F.3d 468, 474 (7th

Cir. 1997).       In this case, Dieng lived in Senegal for many years

after enduring FGM and before coming to the United States in 1999.

She then returned to Senegal, where she lived for more than three

additional    years.     There   is   no    evidence,   aside   from   Dieng’s

discredited statements and the undisputed fact that she suffered

FGM decades ago, that she was persecuted during those long periods

when she resided in Senegal, both before and after coming to the

United States in 1999. Thus, the IJ could reasonably conclude that

Dieng    lacked    a   well-founded   fear    of   future   persecution.   See

Ngarurih, 371 F.3d at 184 (upholding IJ’s denial of asylum where

there was no evidence of persecution during alien’s two-month

interim return to native country); Bereza, 115 F.3d at 474 (stating

that an alien’s six-to-seven-month interim return without incident

supports the conclusion that his “fear of persecution is not well-

founded”).

        There was certainly evidence in the record apart from Dieng’s

discredited testimony, particularly her cousin’s testimony and her


                                       20
friend Sall’s statement, showing that she had been physically

abused by her purported husband. Although the IJ discredited that

evidence as lacking a basis in personal knowledge or as unreliable,

that evidence–even if credited–did not show that the abuse was

“persecution” under the Act, particularly that it was committed on

account of an enumerated ground. See 8 U.S.C. § 1101(a)(42)(A)

(providing that an alien is eligible for asylum when she holds a

“well-founded fear of future persecution on account of race,

religion, nationality, membership in particular social group, or

political opinion.”)

     Accordingly, we conclude that the evidence does not compel a

conclusion contrary to that reached by the IJ and that his decision

is supported by substantial evidence.

                                        C.

     Dieng     next    challenges     the    IJ’s   decision   not    to    issue   a

discretionary grant of asylum on humanitarian grounds. “Even if the

[agency] meets its burden to establish that a victim of past

persecution     does     not   have     a    well-founded      fear    of    future

persecution, the applicant may still be eligible for asylum on

‘humanitarian’ grounds.” Naizgi, 455 F.3d at 486 (citing 8 C.F.R.

§ 1208.13(b)(1)(iii)). The IJ has discretion to grant asylum to a

refugee   in   those    circumstances        if:    (1)   “[t]he   applicant    has

demonstrated compelling reasons for being unwilling or unable to

return to the country arising out of the severity of the past


                                        21
persecution;” or (2) “[t]he applicant has established that there is

a reasonable possibility that he or she may suffer other serious

harm upon removal to that country.” 8 C.F.R. § 1208.13(b)(1)(iii).

       We have held that a discretionary grant of asylum based on the

severity    of   the   past   persecution   is   “reserved    for   the   most

atrocious abuse,” meaning that the past persecution was so severe

as to make it “inhumane to return the alien even in the absence of

any risk of future persecution.” Gonahasa v. INS, 181 F.3d 538, 544

(4th Cir. 1999). Following that narrow construction, we have

declined to find abuse of discretion in cases involving an entire

family’s forced expatriation from their native country, see Naizgi,

455 F.3d at 488, political interrogation under threat of execution

accompanied by months of solitary confinement, see Ngarurih, 371

F.3d   at   185,   and   torture   that   included   the   removal   of    the

petitioner’s teeth with pliers and a screwdriver, see Rusu v.

United States, 296 F.3d 316, 325 (4th Cir. 2002).            In light of our

decisions involving past persecution, the IJ’s decision not to

issue a discretionary grant of asylum based on Dieng’s subjection

to   FGM–which     occurred   approximately   thirty   years    ago–was    not

manifestly contrary to law or an abuse of discretion.

       Nor can we conclude that the IJ abused his discretion by

denying asylum on grounds that Dieng “may suffer other serious harm

upon” her return to Senegal. Dieng’s discredited testimony was the

only evidence supporting her argument that she would suffer harm


                                     22
upon       returning    to   Senegal.   We    have    indicated      that   some

circumstances involving a mother who had been subjected to FGM and

a daughter who will be subjected to FGM may warrant a grant of

discretionary asylum. See Niang v. Gonzales, 492 F.3d 505, 509 n.4

(4th Cir. 2007) (“[A] humanitarian grant of asylum may be warranted

in circumstances where a mother, who has been subjected to FGM,

fears her daughter will be subjected to FGM if she accompanies her

mother to the country of removal.”) In this case, however, there

was no credible evidence to indicate that Dieng even has a daughter

in Senegal.5 Accordingly, the IJ did not abuse his discretion in

denying Dieng’s application for asylum to the extent it was based

on a claim that she would suffer “other serious harm” if returned

to Senegal.

                                        D.

       To qualify for withholding of removal, the petitioner must

demonstrate      that   upon   return   her   “life   or   freedom    would   be

threatened . . . because of his race, religion, nationality,

membership in a particular social group, or political opinion. 8



       5
      Additionally, whatever psychological harm Dieng would suffer
from the fact that her purported daughter may undergo FGM does not
rise to the level of persecution, and thus would not rise to the
level of severity requiring a grant of discretionary asylum. See
Niang, 492 F.3d at 512 (holding that “‘persecution’ cannot be based
on a fear of psychological harm alone”); 65 Fed. Reg. 76121, 76127
(Dec. 6., 2000) (explaining that “other serious harm” is “harm that
is not inflicted on account of race, religion, nationality,
membership in a particular social group, or political opinion, but
is so serious that it equals the severity of persecution.”)

                                        23
U.S.C. § 1231(b)(3). While closely related to an application for

asylum, withholding of removal requires satisfaction of a higher

burden of proof. Camara, 378 F.3d at 367. “Because the burden of

proof for withholding of removal is higher than for asylum-even

though the facts that must be proved are the same-an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under § 1231(b)(3).” Id. Given Dieng’s failure to

demonstrate eligibility for asylum, the IJ did not err in denying

her application for withholding of removal.

                                          E.

      Under the CAT, Dieng qualifies for protection if she shows

that “it is more likely than not that . . . she would be tortured

if   removed   to   the   proposed    country     of   removal,”   8   C.F.R.   §

1208.16(c)(2), and that the torture would be “inflicted by or at

the instigation or acquiescence of a public official or other

person acting in an official capacity,” id. § 1208.18(a)(1). Dieng

apparently claims that Talla’s purported abuse is “torture” under

the CAT because law enforcement officers failed to intervene when

asked,   thereby    acquiescing      in    her   husband’s   abusive   conduct.

However, the IJ did not err in denying Dieng’s application for

protection under the CAT because there was no credible evidence to

support her claim. The IJ’s adverse credibility determination as to

Dieng’s testimony eliminated the best evidence before the agency

that supported her claim for protection under the CAT, and the


                                          24
remainder of the evidence in the record either failed to support

her claim or was otherwise not credible.6 Thus, as with Dieng’s

application for asylum and withholding of removal, the adverse

credibility determination as to her testimony proved fatal to her

claim for protection under the CAT.



                               IV.

     For the foregoing reasons, we deny the petition for review.



                                                  PETITION DENIED




     6
      Ibrahim Ndiaye testified at the removal proceedings that
Dieng went to the authorities regarding her husband’s abuse, but
that they did not “do anything” about it. (J.A. 122.) While that
testimony could provide some support for Dieng’s claim under the
CAT, Ndiaye also noted he had no personal knowledge of Dieng’s
interactions with the police. Rather, his knowledge came from what
Dieng told him. Id. Given Ndiaye’s lack of personal knowledge and
his own credibility problems, and the fact that what knowledge he
had came from Dieng (whose own testimony was deemed not credible),
the IJ was entitled to disregard Ndiaye’s testimony.

                               25